Citation Nr: 0011537	
Decision Date: 05/02/00    Archive Date: 05/09/00

DOCKET NO.  98-01 794A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an initial compensable disability rating for 
residuals of hemorrhoidectomy.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Michael A. Holincheck, Associate Counsel






INTRODUCTION

The veteran served on active duty from May 1942 to September 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained by the RO.

2.  The veteran's residuals of a hemorrhoidectomy are 
manifested by external hemorrhoidal tags, decreased sphincter 
control and the wearing of a pad for fecal incontinence.


CONCLUSION OF LAW

The criteria for a 10 percent disability rating for residuals 
of a hemorrhoidectomy have been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 3.102, 4.1-4.7, 4.114, 
Diagnostic Codes 7332, 7336 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's claims for a higher evaluation for the issue on 
appeal was placed in appellate status by a Notice of 
Disagreement (NOD) with a November 1997 rating decision which 
granted service connection and assigned the initial rating 
award.  When a claimant is awarded service connection for a 
disability and subsequently appeals the RO's initial 
assignment of a rating for that disability, the claim 
continues to be well grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).  Accordingly, 
the Board finds that the veteran's claim for a higher rating 
for service-connected residuals of hemorrhoidectomy is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 
3.102 (1999).

The Board observes that, in a claim of disagreement with the 
initial rating assigned following a grant of service 
connection, as is the situation in this case, separate 
ratings can be assigned for separate periods of time, based 
on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (on a 
claim for an original or an increased rating, it is presumed 
that the veteran seeks the maximum benefit allowed by law and 
regulation, and it follows that such a claim remains in 
controversy when less than the maximum available benefit is 
awarded).

The veteran served on active duty from May 1942 to September 
1945.  A review of his service medical records (SMRs) shows 
that he was treated for hemorrhoids in service and underwent 
a hemorrhoidectomy in October 1944.  His September 1945 
separation physical examination noted the presence of 
external hemorrhoids.

VA hospital summaries, dated in August 1954 and July 1977, 
respectively, are negative for any findings related to 
hemorrhoids.  VA examination reports, dated in October 1977 
and October 1990, are also negative for any reference to 
hemorrhoids.

The veteran first sought to establish service connection for 
residuals of his hemorrhoidectomy in July 1997.  He was 
afforded a VA examination in September 1997.  The veteran 
related that he had progressive burning and itching of the 
rectum over the past 10 years.  He experienced some soiling 
but prevented this through the use of cotton and Preparation 
H.  He had no gastrointestinal complaints.  He reported no 
fecal leakage.  Physical examination reported external 
hemorrhoidal tags with no inflammation.  There was no fissure 
or fistula or evidence of fecal leakage.  The report 
indicated that hemoccult tests were negative and that the 
complete blood cell count (CBC) was normal.  The examiner 
reported no excessive tightness or laxity of the sphincter.  
The examiner's diagnosis was status post hemorrhoidectomy in 
1944.

Associated with the claims file are VA outpatient treatment 
records for the period from May 1997 to May 1998.  The 
records reflect that the veteran was treated several times 
for complaints unrelated to the issue on appeal.  A May 1997 
entry reported a normal examination of the rectum.  However, 
a May 1998 entry reported decreased rectal sphincter tone.  
The report also noted that the veteran used a pad for rectal 
incontinence.

Disability ratings are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity. Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 1991; 38 
C.F.R. § 4.1 (1999).  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (1999).

Hemorrhoids, whether external or internal, with persistent 
bleeding and with secondary anemia, or with fissures are 
rated as 20 percent disabling.  When they are large or 
thrombotic, irreducible, with excessive redundant tissue, 
evidencing frequent recurrences, they are rated at 10 percent 
disabling.  Where the hemorrhoids are moderate or mild, 
without the above additional symptoms, a noncompensable 
rating is warranted.  38 C.F.R. § 4.114, Diagnostic Code 7336 
(1999).

In this case, the objective medical evidence of record does 
not demonstrate the presence large or thrombotic hemorrhoids 
that are irreducible with excessive redundant tissue to 
warrant the assignment of a 10 percent rating under 
Diagnostic Code 7336.

However, the veteran's disability can also be evaluated using 
the rating criteria for disabilities of the rectum and anus 
involving impairment of sphincter control.  Diagnostic Code 
7332 provides for a 10 percent rating where there is constant 
slight or occasional moderate leakage.  A 20 percent rating 
is for consideration where there are occasional involuntary 
bowel movements, necessitating wearing of a pad.  38 C.F.R. 
§ 4.114.

The Board notes that the veteran was found to have 
hemorrhoidal tags in September 1997.  There was no excessive 
tightness or laxity of the sphincter.  At that time he used a 
self-application of cotton and Preparation H to prevent 
soiling.  There was no evidence of fecal leakage.  However, 
as of May 1998, the veteran was noted to have decreased 
sphincter tone and used a pad for rectal incontinence.  The 
later evidence clearly describes a worsening of the veteran's 
disability.  In resolving all reasonable doubt in favor of 
the veteran, the Board finds that his disability more closely 
approximates the rating criteria for a 10 percent rating 
under Diagnostic Code 7332.  38 C.F.R. § 3.102 (1999).  The 
evidence of record does not demonstrate that the veteran 
suffers from occasional involuntary bowel movements to 
require the wearing of pads to satisfy the criteria for a 20 
percent rating.  


ORDER

Subject to the laws and regulations governing the payment of 
monetary benefits, entitlement to a 10 percent rating for 
residuals of a hemorrhoidectomy is granted.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

 

